Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on December 31, 2008 Securities Act File No. 002-97596 Investment Company Act File No. 811-04297 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 x Pre-Effective Amendment No. o Post Effective Amendment No. 70 x and/or Registration Statement Under the Investment Company Act of 1940 x Amendment No. 71 x VAN ECK FUNDS (Exact Name of Registrant as Specified in its Charter) 335 Madison Avenue, 19 th Floor New York, New York 10017 (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, Including Area Code: (212) 293-2000 Joseph J. McBrien, Esq. Van Eck Associates Corporation 335 Madison Avenue, 19 th Floor New York, New York 10017 (Name and Address of Agent for Service) Copy to: Philip H. Newman, Esq. Goodwin Procter LLP Exchange Place 53 State Street Boston, Massachusetts 02109 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX) Immediately upon filing pursuant to paragraph (b) XOn January 16, 2009 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) On [date] pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) On [date] pursuant to paragraph (a)(2) of rule 485 EXPLANATORY NOTE The sole purpose of this filing is to delay the effectiveness of the Trusts Post-Effective Amendment
